Notice of Pre-AIA  or AIA  Status
Claims 1, 3, 6-14, 17, and 18 remain for examination.  The amendment filed 4/21/21 amended claims 1, 6, 7, 12, & 13; and cancelled claims 4, 5, 15, & 16.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/21/21	 has been entered.

Response to Arguments
Applicant’s arguments, see pages 5-6 of the amendment filed 4/21/21, with respect to claim 1 and its dependents have been fully considered and are persuasive.  The rejection of claims 1, 3, and 6-11 has been withdrawn. 
Applicant’s arguments with respect to claims 12-18 have been considered but are moot in view of the newly discovered reference to Spencer.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 12-14, 17, & 18 are rejected under 35 U.S.C. 103 as being unpatentable over Jakobsson (U.S. Patent Publication 2016/0108285) in view of Takahashi (U.S. Patent Publication 2017/0222809) in view of Spencer (U.S. Patent Publication 2016/0125416).

Regarding claim 12:	Jakobsson discloses a method of obtaining a seed value for generating an encryption key from a database, wherein the database contains a plurality of biometric identifiers and a plurality of seed portions that can be combined using a function to provide the seed value, each seed portion being stored in association with a respective one of the plurality of biometric identifiers (see all of Figure 6), the method comprising: obtaining, for each of a sequence of biological data sources, a respective biometric data set from a user, thereby providing a sequence of biometric data sets (step 1202 of Figure 12; and paragraph 0073); matching each of the sequence of biometric data sets to a respective biometric template from the database to provide a sequence of biometric identifiers (step 1204 of Figure 12; and paragraph 0073); retrieving from the database, for each of the sequence of biometric templates, a respective seed portion stored in association with the biometric identifier to provide a sequence of seed portions (step 1206 of Figure 12; and paragraph 0074); combining the sequence of seed portions 
	Although Jakobsson clearly can correlate biometric template(s) to each registered user, nevertheless he is explicitly silent regarding the individual biometric data samples are each labeled with an individual identifier; furthermore, there is no recitation that the function in which the biometrics are to be combined is non-commutative.  However, Takahashi discloses a related invention for using multiple biometric samples to authenticate a user, comprising the use of individual identifiers for each biometric sample (paragraphs 0047-0048 and Figure 4 as discussed supra) and also that the function to combine them is non-commutative (paragraph 0054 as discussed supra).  It would have been obvious for a person of ordinary skill in the art, prior to the effective filing date of the instant application, to modify Jakobsson to incorporate these details, as doing so was well within the capabilities of a person of ordinary skill in the art, in order to achieve the predictable effect of reliable biometric authentication (Takahashi, paragraph 0026; cf. Jakobsson, paragraph 0029).
	Although the non-commutative embodiment of Takahashi would imply that the seed portions are concatenated in the specific order desired, it does not explicitly disclose this limitation.  However, Spencer discloses a related invention for biometric authentication wherein, upon providing one or more biometric inputs for an authentication attempt, the invention concatenates the relevant user information [i.e. the user’s hashed biometrics, which are effectively seed portions] into a single seed used to [re]generate the desired public/private key pair (paragraphs 0080-0084).  It would have been obvious for a person of ordinary skill in the part, prior to the effective filing date of 

Regarding claim 13:	The combination further discloses wherein sequence of biological data sources contains at least two distinct biological data sources (i.e. skinprints, iris scan parameters, and/or voice recognition: see Jakobsson at step 1202 of Figure 12, and paragraph 0073).

Regarding claim 14:	The combination further discloses wherein each position in the sequence of seed portions is assigned a predetermined multiplier and combining the seed portions using a function comprises multiplying each seed portion by the predetermined multiplier (Jakobsson: paragraphs 0073-0074).

Regarding claim 17:	The combination further discloses wherein at least two seed portions are stored in association with a particular biometric identifier and wherein retrieving a seed portion from the database stored in association the particular biometric identifier further comprises determining which seed portion to retrieve based on a position of the biometric identifier in the sequence of biometric identifiers (Takahashi: paragraphs 0048 

Regarding claim 18:	The combination further discloses wherein determining which seed portion to retrieve based on a position of the biometric identifier in the sequence of biometric identifiers comprises retrieving a seed portion that contains an indication of the position (Takahashi: Ibid).

Allowable Subject Matter
Claims 1, 3, and 6-11 are allowable over the prior art.
The following is a statement of reasons for the indication of allowable subject matter:  Independent claim 1 recites inter alia “wherein a sequence of alphanumeric characters is representative of the intermediate seed value and splitting the intermediate seed value into seed portions comprises separating the sequence of alphanumeric characters into sub-sequences of alphanumeric characters, each sub-sequence being representative of a respective seed portion”.  The previously cited nearest prior art of Jakobsson and Takahashi, to the extent that they disclose seeds and seed portions, do not explicitly recite said seed portions as being alphanumeric strings that are manipulated in the specific fashion recited in the claim.  Dependent claims 3 and 6-11 follow from claim 1 and are of consequence allowable.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS A GYORFI whose telephone number is (571)272-3849.  The examiner can normally be reached on 10:00am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hirl can be reached on 571-272-3685.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


THOMAS A. GYORFI
Examiner
Art Unit 2435



/THOMAS A GYORFI/Examiner, Art Unit 2435                                                                                                                                                                                                        5/22/2021